Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claim 13 is objected to because of the following informalities:  
In claim 13, “a captive attachment member retained in the hollow tubular portion by the retention member, the captive attachment member accessible by the aperture and extending out an end of the hollow tubular portion” could be confuse. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, objection discussed in the above claim objections (see above objection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and further in view of Keely (US  7134887) in view of Milan (US 20020193015) 
With regard claim 1, Sarraf discloses an electronic device, (abstract; fig 1-7) comprising: a frame (at least fig 1, the frame structure on the bottom which also defining a space configured to receive a power supply unit) defining a space configured to receive a power supply unit (14); a sleeve defining an internal volume sized to surround the frame (at least fig 1, the structure that forms a border or edging around the frame; Examiner consider as a sleeve), the sleeve being slidably removable from the frame (at least fig 1, the sleeve having an engagement structure on the bottom to interact/slide with the frame while assembly; Examiner consider as “being slidably removable from the frame”), the sleeve further defining an opening (at least fig 1, the opening as discuss below) sized to receive an alternating current (AC) inlet (the AC inlet on the right hand side of 14) of the power supply unit and to expose the AC inlet to an exterior environment (fig 1); and a power supply unit (14; including an arm portion connected to 15), including: a body defining an exterior surface and an internal volume of the power supply unit (fig 1); 
Sarraf lacks teaching: the AC inlet translatable by at least 0.3 mm in two or more axes relative to the body of the power supply unit. Examiner’s note: the AC inlet connector/socket is fixed to the body in this art; a contact extending from the body and configured to directly connect to an expansion slot of the main logic board.
Keely teaches a device with a separate AC inlet housings (at least fig 5), and a cord for power transmission. 

Sarraf in view of Keely lacks teaching: a contact extending from the body and configured to directly connect to an expansion slot of the main logic board.
Milan teaches: a contact extending from the body and configured to directly connect to an expansion slot of the main logic board (at least fig 37-38; paragraph [105]-[108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a contact extending from the body) and modify to previous discussed structure (modified to Sarraf’s power supply with connector/socket connected with flexible cable) so as to have (Sarraf in view of Keely and Milan): a contact extending from the body and configured to directly connect to an expansion slot of the main logic board (modified by using a flexible cable as discussed in Milan).
The motivation to modify the previous discussed structure with the current feature is to further improve the assembly process of the AC inlet, power supply to the housing of the modified structure and/or more flexibility. 
With regard claim 3, Sarraf further disclosed the body comprises a rectangular prismatic shape (at least fig 1).
 With regard claim 10, Sarraf further disclosed the frame further comprising a perforated plate (at least fig 2, the perforated plate with opening/slot) disposed adjacent to the component of the electronic device (fig 2) and the power supply; wherein the sleeve cooperates with the perforated plate to define an exterior surface of the electronic device (exterior surface shown in fig 2) and the perforated plate allows airflow into the internal volume (fig 2).
With regard claim 8, modified primary art lacks teaches: the sleeve further comprises a top surface including an input component, the input component connected to an electrical contact affixed to the sleeve; and the electrical contact positioned to engage with a corresponding electrical contact affixed to the frame such that an input detected by the input component at least partially determines whether the power supply unit provides power to the electronic component. Milian further teaches: the sleeve further comprises a top surface including an input component (paragraph [92]-[99]), the input component connected to an electrical contact affixed to the sleeve (paragraph [92]-[99]); and the electrical contact positioned to engage with a corresponding electrical contact affixed to the frame such that an input detected by the input component at least partially determines whether the power supply unit provides power to the electronic component (paragraph [92]-[99]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (input component as discussed) and modify to previous discussed structure so as to further provide more input option the modified structure and/or monitor the status of the device. 
With regard claim 9, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the sleeve further comprises an indicator positioned at the top surface, the indicator configured to provide a visible indicia of whether the power supply unit is providing power to the electronic component.
Milan further teaches: the sleeve further comprises an indicator positioned at the top surface, the indicator configured to provide a visible indicia of whether the power supply unit is providing power to the electronic component (paragraph [0121]-[0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (indicator) and modify to previous discussed structure so as to further provide more information for the modified structure. 
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) in view of Keely (US  7134887) and Milan (US 20020193015), and further in view of Degner (US 20140361671)
With regard claim 2, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the body of the power supply unit comprises aluminum.
Denger teaches: the body of the housing comprises aluminum (paragraph [42]-[51]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (known material) and modify to previous discussed structure so as to further reduce the cost of the modified structure. 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) in view of Keely (US  7134887) and Milan (US 20020193015), and further in view of Tsou (US 20100151733)
With regard claim 4, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a grounding member including; an elongate body; a first set of arms extending from Tsou teaches: a grounding member including; an elongate body (at least fig 1, fig 2); a first set of arms extending from  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (included the grounding member for the housing) and modify to previous discussed structure (modified to the sleeve structure) so as to further protect the modified structure. 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) in view of Keely (US  7134887) and Milan (US 20020193015), and further in view of Dean (US 20060133059) 
With regard claim 5, the modified art teaches: a modular component including a processor (abstract; Examiner consider, at least, the controller in the control card is the processor in the modular component; or the controller for the disk drive is the processor for the modular component) and an attachment feature, wherein the frame further defines a modular component space (fig 1). The modified primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a clamp plate including an aperture; and an attachment member sized to extend at least partially through the aperture of the clamp plate and to engage with the attachment feature of the modular component to retain the modular component in the modular component space.
Dean teaches: a clamp plate (at least the fig 4, the pate engage with 100) including an aperture (see Fig 4B); and an attachment member sized to extend at least partially through the aperture (fig 4B) of the clamp plate and to engage with the attachment feature (see fig 4) of the modular component to retain the modular component in the modular component space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (clamp plate structure with opening and attachment member) and modify to previous discussed structure so as to further secure the modified structure. 
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) in view of Keely (US  7134887) and Milan (US 20020193015), and further in view of Lien (US: 20040211778)
With regard claim 6, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the sleeve comprises: a top surface that defines a recess; and a handle affixed to the sleeve a positioned in the recess; the handle being moveable between a first stable position wherein the handle is disposed within the recess and a second stable position wherein the handle extends away from the top surface of the sleeve; the handle being rotatable with respect to the sleeve in the second stable position, wherein rotating the handle in the second stable position decouples the sleeve from the frame.
Lien teaches: a handle structure comprises: a top surface that defines a recess (at least fig 2, the top structure with a recess on the surface to receive 10); and a handle affixed to the top structure a positioned in the recess (fig 3); the handle being moveable between a first stable position wherein the handle is disposed within the recess and a second stable position wherein the handle extends away from the top surface of the sleeve (compare fig 3, fig 4); the handle being rotatable with respect to the sleeve in the second stable position (compare fig 3, fig 4), wherein rotating the handle in the second stable position decouples the upper and lower structures (compare fig 3, fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a handle structure to engage the top and bottom portion/structure) and modify to previous discussed structure (modify handle structure to engage the sleeve and the frame, on top and bottom portion, with similar extending portion from the frame on the bottom to be able to engage with the sleeve on top by the handle structure) so as to further secure the modified structure. 
Claim 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) in view of Keely (US  7134887) and Milan (US 20020193015), and further in view of Chabot (US 20190329973)
With regard claims 11, 12, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a caster affixed to the frame, the caster including a ball bearing assembly and defining an aperture through a central portion of the caster; and the electronic device comprises four casters affixed to a bottom portion of the frame.  Chabot teaches: a caster affixed to the frame, the caster including a ball bearing assembly and defining an aperture through a central portion of the caster; and the electronic device comprises four casters affixed to a bottom portion of the frame (fig 2-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (discussed caster) and modify to previous discussed structure so as to further remove or move the modified structure. 
10.	Claim 13 rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) in view of Keely (US  7134887) and Milan (US 20020193015), and further in view of Examiner’s Official Notice (EON). 
With regard claim 13 (see objection): The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame comprises a hollow tubular portion, the hollow tubular portion including a sidewall defining an aperture; a retention member disposed within and affixed to the hollow tubular portion; and 74824-4374-8584\1Application No. 16/586,851Attorney Docket No. P41732US2a captive attachment member retained in the hollow tubular portion by the retention member, the captive attachment member accessible by the aperture and extending out an end of the hollow tubular portion.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the frame comprises a hollow tubular portion, the hollow tubular portion including a sidewall . 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The Milan reference does not overcome this deficiency of Sarraf because the alleged contact (Y-connector 418) of Milan is not "a contact extending from the body and configured to directly connect to an expansion slot of the main logic board," as recited within claim 1. Rather, the Y-connector 418 of Milan is simply a set of wires extending from an aperture formed within the power supply 416 and includes "suitable known connectors 420, 422 which enable connection to the PC board 424. See Milan at [0107] and FIGS. 37 and 38. Indeed, the power supply 416 does not include a connector which directly connects to an expansion slot within the PC board 424. In fact, Milan does not even disclose an expansion slot, let alone an expansion slot connected to the power supply 416. Therefore, the Milan reference does not teach or suggest a contact extending from the body and configured to directly connect to an expansion slot of the main logic board,"11” (pages 9-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Milan teaches: a contact extending from the body and configured to directly connect to an expansion slot of the main logic board (at least fig 37-38; paragraph [105]-[108]).

With respect to the Applicants’ remarks that, “Rather, Keely simply discloses an AC adapter 100 comprised of a wall socket connector 300 that is removable from an adapter 130 (see Keely at FIG. 5A). As such, Keely does not teach or suggest the above-indicated limitations of claim 1. For at least these reasons, the cited references do not teach or suggest every element of the rejected claims. Applicant, therefore, respectfully requests withdrawal of the section 103 rejection of claim 1 and any claims that depend therefrom. Claim 1 also recites, inter alia, "a power supply unit, including: a body" and "an alternating current (AC) inlet" that is "translatable by at least 0.3 mm in two or more axes relative to the body of the power supply unit."” (pages 13-15).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Keely teaches a device with a separate AC inlet housings (at least fig 5), and a cord for power transmission. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (separate AC inlet structure and a power cord to supply power) and modify to previous discussed structure (modified to the primary art’s power supply unit which is a single box housing) so as to 
With respect to the Applicants’ remarks that, “For at least these reasons, the cited references do not teach or suggest every limitation of the rejected claims. Applicant, therefore, respectfully requests withdrawal of the section 103 rejection of claims 1-2, 4-7, 11-13 and any claims that depend therefrom.” (pages 14 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:The above claim(s), including independent claim, are rejected properly. Therefore, all the dependent claims are also properly rejection in the office action. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee  can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841